Appeal by defendant, as limited by his brief, (1) from so much of a sentence of the County Court, Rockland Comity, imposed February 13, 1973, as committed him to a reformatory term upon a conviction of burglary in the third degree, on a jury verdict, and (2) from another sentence of the same court, imposed May 15, 1973, committing him to another reformatory term, to run- concurrently with the above-mentioned commitment, upon a conviction of escape in the second degree, on a guilty plea. Sentences modified, as a matter of discretion in the interest of justice, by reducing them to the time served. As so modified, sentences affirmed. In our opinion, the sentences were excessive to the extent indicated herein. Hopkins, Acting P. J., Cohalan, Christ, Benjamin and Munder, JJ., concur.